         Case 1:18-cv-01339-CRC Document 93 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                    )
JAMES PRICE,                        )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )               Civil Action No. 18-1339 (CRC)
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
                                    )
                  Defendant.        )
____________________________________)



                       NOTICE OF SUBSTITUTION OF COUNSEL

       The Clerk of the Court will please enter the appearance of Assistant United States Attorney

Kathleene Molen as counsel of record for Defendant in the above-captioned case and remove

Assistant United States Attorney Christopher Hair as counsel for Defendant.


Dated: September 21, 2020                           Respectfully submitted,

                                                      /s/ Kathleene Molen
                                                    KATHLEENE MOLEN
                                                    VA BAR #68460
                                                    Assistant United States Attorney
                                                    555 4th Street, N.W.
                                                    Washington, D.C. 20530
                                                    (202) 803-1572
                                                    Kathleene.Molen@usdoj.gov
          Case 1:18-cv-01339-CRC Document 93 Filed 09/21/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 21, 2020, the foregoing was served on Plaintiff

via postage prepaid first class mail to:

               James Price
               Reg. # 98922-004
               Miami
               Federal Correctional Institution
               P.O. Box 779800
               Miami, FL 33177


                                              /s/Kathleene Molen
                                             KATHLEENE MOLEN
                                             Assistant United States Attorney




                                                  2
